                                                      Case 17-06078-MM7         Filed 04/29/20     Entered 04/29/20 10:13:42       Doc 406     Pg. 1 of 23




                                                       1    GARY E. SLATER (State Bar No. 99141)
                                                            TIMOTHY J. TRUXAW (State Bar No. 106428)
                                                       2    SLATER & TRUXAW, LLP
                                                            15373 Innovation Drive, Suite 210
                                                       3    San Diego, California 92128
                                                            Telephone: (858) 675-0755/Fax: (858) 675-0733
                                                       4

                                                       5    Attorneys for Trustee, Richard M Kipperman, Chapter 7 Trustee

                                                       6

                                                       7

                                                       8                               UNITED STATES BANKRUPTCY COURT

                                                       9                               SOUTHERN DISTRICT OF CALIFORNIA

                                                      10    In Re:                                             Case No. 17-06078-MM7

                                                      11                                                       STATUS REPORT OF CHAPTER 7
                                                                                                               TRUSTEE REGARDING HIS
                                                      12    CORE SUPPLEMENT TECHNOLOGY,                        MOTION TO DISGORGE
                                                            INC.,                                              COMPENSATION PAID DURING
                  15373 INNOVATION DRIVE, SUITE 210




                                                      13                                                       CHAPTER 11
                    SAN DIEGO, CALIFORNIA 92128
SLATER & TRUXAW




                                                                             Debtor.
                                                      14                                                       DATE: May 19, 2020
                                                                                                               TIME: 10:00 a.m.
                                                      15                                                       DEPT: 1, Room 218

                                                      16                                                       Honorable Margaret M. Mann

                                                      17

                                                      18             Richard M Kipperman, Trustee (“Trustee”) hereby submits his Status Report in connection

                                                      19   with his motion for disgorgement of the compensation paid to the CRO during the chapter 11

                                                      20   proceeding (“Trustee’s Motion”), as follows

                                                      21             1.     The Trustee’s Motion was filed herein on March 3, 2020. On April 6, 2020, the

                                                      22   CRO, Mr. Feferman filed his opposition, through counsel (“Opposition,” ECF Nos. 393-397) to the

                                                      23   Trustee’s Motion. The Trustee filed his Reply on April 13, 2020 (ECF No. 401).

                                                      24             2.     Counsel for the Trustee spoke to Attorney David A. Ortiz of the Office of the United

                                                      25   States Trustee (“OUST”) on or about April 14, 2020 relative to the Trustee’s Motion. Mr. Ortiz

                                                      26   indicated that the OUST intended to take no position on this matter.

                                                      27             3.     To date, the CRO has received the sum of $43,870.97. Chapter 11 professionals

                                                      28   who have received orders of compensation in this case are as follows:

                                                                                                              1
                                                                                                                                       Case No. 17-06078-MM7
                                                      Case 17-06078-MM7        Filed 04/29/20     Entered 04/29/20 10:13:42         Doc 406    Pg. 2 of 23




                                                       1                  NAME                  DATE OF      AMOUNT                           ECF NO.
                                                                                                COURT’S
                                                       2                                         ORDER
                                                            Fox Rothschild, LLP                 12/11/18 $109,212.00 Fees            290
                                                       3                                                 $ 5,453.43 Costs
                                                                                                         $114,665.43
                                                       4    Steven C. Hinze, Esq.               12/11/18 $ 49,005.00 Fees            291
                                                                                                         $ 4,626.15 Costs
                                                       5                                                 $ 53,631.15
                                                            Melissa Bustarde, Esq.              06/03/19 $   6,504.75 Fees           317
                                                       6                                                 $     725.61 Costs
                                                                                                         $   7,230.36
                                                       7    TOTAL                                            $ 175,526.94
                                                       8

                                                       9          4.       In the Court’s Tentative Ruling, ECF No. 288, entered on December 4, 2018, the
                                                      10   Court indicated in its Appendix 1, that the sum of $218,099.42 was owed to chapter 11 operating
                                                      11   expenses. The Trustee has not determined whether any of the $218,099.42 is due, unenforceable or
                                                      12   has been paid. A copy of the Court’s Tentative Ruling is attached hereto as Exhibit “A.”
                  15373 INNOVATION DRIVE, SUITE 210




                                                      13          5.       The Trustee believes that there may be sales taxes owed by the estate related to the
                    SAN DIEGO, CALIFORNIA 92128
SLATER & TRUXAW




                                                      14   sale that occurred during the chapter 11. The Trustee and his CPA are investigating the issue with
                                                      15   the California Department of Tax and Fee Administration, the successor to the State Board of
                                                      16   Equalization. The chapter 11 tax returns reveal only losses, no obligations for income taxes. The
                                                      17   Court requested the Trustee’s statement of position on this issue in ECF No. 288.
                                                      18          6.       The Trustee currently has the sum of approximately $393,000.00 in cash and expects
                                                      19   to receive an additional $25,000 in a preference settlement (by June 1, 2020) pursuant to Orders
                                                      20   entered recently by the Court.
                                                      21          7.       Outstanding costs of administration through March 31, 2020 are compromised of the
                                                      22   following:
                                                      23                Item                Amount Paid                Amount              Date of ECF No.
                                                                                                                     Outstanding            Order
                                                      24    Slater & Truxaw 1st        $69,598.80 Fees           $ 17,339.70 Fees          12/11/18 293
                                                            Interim Fee                $ 1,772.64 Costs
                                                      25    Application-               $71,371.44
                                                            80% Compensation
                                                      26    allowed of $88,771,14
                                                            Slater & Truxaw 2nd        $100,740.00 Fees          $ 25,185.00 Fees          12/16/19 362
                                                      27    Interim Fee                $ 1,337.13 Costs
                                                            Application—80%            $101,077.13
                                                      28    Compensation allowed

                                                                                                             2
                                                                                                                                       Case No. 17-06078-MM7
                                                      Case 17-06078-MM7        Filed 04/29/20    Entered 04/29/20 10:13:42        Doc 406    Pg. 3 of 23




                                                       1    of $125,925.00,
                                                            through 10/31/19
                                                       2    Chapter 7 Trustee         No application has yet
                                                            Richard M Kipperman       been made or filed.
                                                       3    Compensation
                                                            Trustee’s CPA Alan        $11,575.00 Fees              None                04/09/19 306
                                                       4    Meyers Ist Interim        $ 556.70 Costs
                                                            Application               $12,131.70
                                                       5    Trustee’s CPA, Alan       $13,379.00 Fees              None                12/16/19 361
                                                            Meyers 2nd Interim        $ 516.00 Costs
                                                       6    Application, through      $13,895.00
                                                            11/13/19.
                                                       7

                                                       8          8.      The Trustee estimates that his fees will be approximately $85,000.00.
                                                       9          9.      From October 31, 2019 through March 31, 2020, Slater & Truxaw has incurred the
                                                      10   sum of $57,667.50 in fees and $1,145.95 in costs, for a total of $58,813.45, which has not yet been
                                                      11   the subject of a fee application. Since November 13, 2019, the Trustee’s CPA, Alan Myers has
                                                      12   incurred the sum of approximately $1,400.00 in fees and costs that have not been the subject of a
                  15373 INNOVATION DRIVE, SUITE 210




                                                      13   fee application.
                    SAN DIEGO, CALIFORNIA 92128
SLATER & TRUXAW




                                                      14                                            CONCLUSION
                                                      15          Based on the foregoing, the Trustee defers to the Court for an appropriate resolution of the
                                                      16   Trustee’s Motion.
                                                      17   Dated: April 29, 2020                        Respectfully submitted,
                                                      18                                                SLATER & TRUXAW, LLP
                                                      19                                        By:
                                                      20                                                 /s/ Gary E. Slater
                                                                                                        GARY E. SLATER
                                                      21                                                TIMOTHY J. TRUXAW,
                                                                                                        Attorneys for Richard M Kipperman,
                                                      22                                                Chapter 7 Trustee
                                                      23

                                                      24

                                                      25

                                                      26

                                                      27
                                                      28

                                                                                                               3
                                                                                                                                     Case No. 17-06078-MM7
Case 17-06078-MM7       Filed 04/29/20      Entered 04/29/20 10:13:42       Doc 406     Pg. 4 of 23


   Case 17-06078-MM7       Filed 12/04/18   Entered 12/04/18 16:00:34     Doc 288    Pg. 1 of 20




                                  TENTATIVE RULING
                          ISSUED BY JUDGE MARGARET M. MANN


    Debtor:      CORE SUPPLEMENT TECHNOLOGY, INC.
    Number:      17-06078-MM11
    Date:        10:00 a.m., Thursday, December 6, 2018

    Hearings:

    FIRST INTERIM APPLICATION FOR ORDER AUTHORIZING PAYMENT OF
    ATTORNEY'S FEES AND REIMBURSEMENT OF COSTS TO SLATER & TRUXAW,
    LLP

    AMENDED FIRST AND FINAL APPLICATION FOR COMPENSATION AND
    REIMBURSEMENT OF EXPENSES FOR FOX ROTHSCHILD LLP, SPECIAL
    COUNSEL FOR THE DEBTOR AND D-I-P

    FIRST AND FINAL APPLICATION FOR COMPENSATION & REIMBURSEMENT FOR
    STEPHEN C. HINZE


    There are three fee applications before the court:

       1. Interim Fee Application of Slater & Truxaw, LLP ("S&T"), Attorneys for Chapter 7
          Trustee, Richard M Kipperman, for fees of $86,998.50 and expenses of
          $1,772.64;
       2. Amended Final Fee Application of Fox Rothschild LLP ("FR"), Special Counsel to
          Debtor and Debtor-in-Possession, for fees of $120,089 and expenses of
          $5,453.43; and;
       3. Stephen C. Hinze ("Hinze"), General Counsel to Debtor and Debtor-in-
          Possession, for fees of $110,782.25 and expenses of $4,626.15.

    Analysis

    As to the Hinze fees only, the US Trustee ("UST") has agreed with Hinze to reduce
    these fees for the employment category by $10,000, and the fees in the asset
    distribution category to $0, for a total award of $77,373.65. Other than as to the UST
    Stipulation, no other party has objected to any of the fee applications.

    The court is nevertheless obligated to review of these fee applications in a manner
    consistent with its broad discretion to determine what amount of fees is reasonable
    under the circumstances. Koncicky v. Peterson (In re Koncicky), Appeal No. W-07-
    1170-MkPaJ, 2007 WL 7540997, at *3 (9th Cir. BAP Oct. 19, 2007); see also Gates v.
    Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992) ("The district court has a great deal of
    discretion in determining the reasonableness of the fee and, as a general rule, we defer



                                         EXHIBIT "A"
Case 17-06078-MM7        Filed 04/29/20      Entered 04/29/20 10:13:42         Doc 406      Pg. 5 of 23


   Case 17-06078-MM7        Filed 12/04/18    Entered 12/04/18 16:00:34      Doc 288     Pg. 2 of 20

    Page 2
    DEBTOR: CORE SUPPLEMENT TECHNOLOGY, INC.                            CASE NO: 17-06078-MM11




    to its determination .... "). We necessarily afford considerable deference to the
    bankruptcy court's reasonableness assessment because of its first-hand experience
    with the attorney's services and performance during the bankruptcy proceedings. The
    court has used its expertise in this market and these cases, not to mention its
    experience overseeing this case. Thomas v. Namba (In re Thomas), Appeal No. CC-07-
    1053-PaBaK, 2007 WL 7541008, at *12 (9th Cir. BAP Nov. 5, 2007)(citing Red Carpet
    Corp. of Panama City Beach v. Miller (In re Red Carpet Corp. of Panama City), 902
    F.2d 883, 891-92 (11th Cir. 1990)). Deference was afforded in Leichty v. Neary (In re
    Strand), 375 F.3d 854 (9th Cir. 2004), where the Ninth Circuit approved a 50%
    reduction of an attorney's IRS-related fees due to the limited potential benefit from the
    IRS litigation, the unreasonable nature of the balance of the fees. The court need not
    make item by item reductions in the fees disallowed in its application of the lodestar
    method, although it must explain the reasons behind its decisions sufficient to permit
    meaningful review. Gates, 987 F.2d at 1399-1400.

    The court will thus explain the reductions in the fees that it feels is appropriate here.

    S&T Application

    To assess the benefit of the services to the estate, the court requested further
    information from Trustee regarding the status of the case and the likely distribution on
    these fee requests. Trustee has responded although this case on a Chapter 7 level, it
    cannot yet be determined if the case is solvent on a Chapter 7 level. This analysis does
    not consider potential Chapter 11 taxes arising from the sale, or Chapter 11
    administrative claims other than professional fees, which Trustee plans to undertake in
    the future. Significantly, there were $218,099.42 in unpaid Chapter 11 administrative
    expenses when this case was converted, apart from the attorney's fees administrative
    claim, and the court is concerned about a disparate payment on these administrative
    claims. Since it appears the case is administratively insolvent on a Chapter 11 basis,
    the court is concerned why there is no disgorgement from the CRO on his own fees
    particularly because the court does not see any significant benefit to the fees provided
    by him. The court modified its own order to ensure that his fees would be subject to
    disgorgement. While Trustee claims this disparity is due to these fees being paid from
    cash collateral, the court certainly did not expressly approve a disparate payment to the
    CRO.

    Because so much remains to be done in this Chapter 7 case, the court cannot fully
    assess the benefit to the estate from the S&T fee application. The court recognizes the
    benefit provided by Trustee and counsel in resolving the claim of BofA. But this was in a
    manner that had been first raised by the court when it rejected the first sale proposed by
    Debtor. The court will therefore award these fees on an interim basis at the rate of 80%
    as to fees and 100% as to costs.



                                           EXHIBIT "A"
Case 17-06078-MM7       Filed 04/29/20     Entered 04/29/20 10:13:42        Doc 406     Pg. 6 of 23


   Case 17-06078-MM7      Filed 12/04/18   Entered 12/04/18 16:00:34     Doc 288    Pg. 3 of 20

    Pagel
    DEBTOR: CORE SUPPLEMENT TECHNOLOGY, INC.                         CASE NO: 17-06078-MM11




    FR Fees

    The court recognizes the voluntary reductions made by FR, which the court finds
    appropriate since there was duplication of services within the firm. The rates were also
    higher than the market standard in this community for this type of case and the benefit
    provided to the unsecured creditors. FR was essentially hired to overcome the problems
    caused in this case by the principal, Joseph O'Dea, Hinze as inexperienced debtor's
    counsel, and the CRO whose management of the case did not solve any of the earlier
    problems with assessment of the financial situation of the debtor. The CRO also could
    not also properly analyze the bankruptcy options affecting this debtor. These concerns
    are more fully addressed in the court's conversion order and order to show cause.
    Because the voluntary reductions to the FR fee application are reasonable, they would
    have been part of the court's ruling in any event.

    There are other fees that were incurred that were outside the scope of FR's
    employment. Specifically, FR provided duplicative services with Hinze on the lease
    rejection, cash collateral and regarding the conversion of the case. These fee entries
    total $10,877 as detailed in Appendix 3. The court is unaware that there was some
    overlap regarding the sale process on these fees, but since Hinze has also charged for
    these fees, there is clearly duplication. The court also cannot find there was sufficient
    benefit to the estate for this overlap in services to award them to both parties. There
    were no efficiencies of scale here. Fees are requested in excess of $120,000 for work of
    less than one month in a transaction where there were existing documents and a deal
    structure prepared. Because the court had already identified the problems with the sale,
    FR was provided a road map as to how to solve them.

    Although the court would award fees in the amount of $120,089 less $10,877, for a total
    of $109,212, with costs to be awarded in full, it cannot allow for payment any fees or
    costs at this time until the tax and administrative claims are determined so that the
    distribution is assured to be pro rata.

    Hinze Fees

    Despite the stipulation Hinze agreed to with the UST, the court is compelled to reduce
    these fees further as reflected in in Appendices 2 and 4 for a variety of reasons. Based
    on the court's review of its filing records, Hinze never handled a Chapter 11 in this
    district and also only represented one non-individual client in a no-asset Chapter 7 in
    this district. His inexperience in handling Chapter 11 cases is apparent from the
    outcome of this case.




                                         EXHIBIT "A"
Case 17-06078-MM7        Filed 04/29/20     Entered 04/29/20 10:13:42        Doc 406      Pg. 7 of 23


   Case 17-06078-MM7       Filed 12/04/18   Entered 12/04/18 16:00:34      Doc 288    Pg. 4 of 20

    Page4
    DEBTOR: CORE SUPPLEMENT TECHNOLOGY, INC.                          CASE NO: 17-06078-MM11




    Specifically, the court first expressed concerns with Debtor's management of the estate
    with Hinze as counsel in connection with Debtor's first day motion for an interim order
    authorizing the use of cash collateral and inventory filed October 12, 2017 (Doc. 9). The
    court reiterated these concerns at a hearing on November 29, 2017. Hinze then filed a
    second amended motion for the use of cash collateral. However, in a tentative ruling
    dated December 18, 2017, the court disapproved the use of cash collateral proposed by
    Hinze a third time. See Doc. 54. The tentative ruling also identified several concerns
    regarding the administration of Debtor's case at that hearing, including that Debtor had
    paid insider's compensation without seeking court approval as required by the court's
    local rules and appeared to have entered into an agreement with Simpson without
    seeking court approval in potential violation of §363(b)(1). The court reiterated these
    concerns at the December 20, 2017 status conference. The court noted that while
    O'Dea had provided additional testimony regarding the estate's agreement with
    Simpson, Hinze failed to identify how much Simpson was paid under the agreement or
    why court approval was not sought. The CRO also gave testimony that was inconsistent
    with other sworn statements before the court about the Simpson transaction.

    The October and November operating reports indicated that Simpson had received
    $160,000, which was slightly less than half of the $334,000 in losses Debtor had
    incurred in the first two months of the case. Simpson has received $478,000 when
    Debtor's losses through January exceeded $400,000. In December, Debtor had
    proposed a sale of substantially all its assets for $2.2 million to Simpson, which could
    have sufficed to cover secured claims and administrative expenses. But the price
    declined then by another $650,000 approximately.

    The court deferred issuing an order show to cause under§§ 1104(b)(1) and 1112(b)
    with the hope that appointment of the CRO would address the problems. The CRO was
    unable to answer questions about operating reports filed in this case, including Debtor's
    January 2018 Operating Report filed after he was appointed at the March 8, 2018
    hearing on the Sale Motion. The CRO testified that he could not verify the accuracy of
    any operating report filed in this case, and the information he was provided by Debtors'
    personnel conflicted with the operating reports. As one example, the operating reports
    reflected that Simpson had been paid only $15,000 for raw materials during the
    administration of this case, but the CRO testified Simpson had been paid over
    $200,000. The CRO also could not determine how much Simpson had been paid during
    the case for outsourcing under an undisclosed prepetition agreement with Debtor, yet
    opined without foundation that the relationship was profitable, even when the operating
    reports reflected otherwise.

    The court's concerns regarding Debtor's use of cash deposits to cover operating
    expenses identified at the December 20, 2017 lead to the over $200,000 Chapter 11
    non-professional administrative claim shortfall identified in Appendix 1.



                                          EXHIBIT "A"
Case 17-06078-MM7        Filed 04/29/20     Entered 04/29/20 10:13:42        Doc 406      Pg. 8 of 23


   Case 17-06078-MM7       Filed 12/04/18   Entered 12/04/18 16:00:34      Doc 288    Pg. 5 of 20

    Page 5
    DEBTOR: CORE SUPPLEMENT TECHNOLOGY, INC.                          CASE NO: 17-06078-MM11




    That the sale to Simpson was badly handled by Hinze is reflected in court's order
    denying the sale. No plan was ever filed. Hinze's inexperience and the CRO's inability to
    manage the situation led to the retention of separate counsel FR. This led to a sale, but
    at the cost of substantial delay and additional expense in terms of FR's fees. The CRO's
    inability to manage this case, the only role for which he was employed, means that the
    court doubts that all of his fees were of benefit to the estate. Were it not for the UST
    Stipulation disallowing all Hinze's fees in the sale category, and reducing the fees in the
    employment section, the court would independently disallow these fees. The court will
    also require additional briefing from Trustee on why the CRO's fees should not be
    disgorged.

    Other reductions that are necessary based on the court's review of the Hinze fees that
    those reflected in the UST Stipulation. First, Hinze is not entitled to any fees incurred
    after the conversion of the case. In Appendix 4 the court calculates these fees at
    $7,700. In Lamie v. United States Trustee, the Supreme Court held that"§ 330(a)(1)
    does not authorize compensation awards to debtor's attorneys from estate funds, unless
    they are employed and authorized by§ 327." Lamie v. United States Tr., 540 U.S. 526,
    538 (2004); In re Mullendore, 517 B.R. 232, 238 (Bankr. D. Mont. 2014). The court
    based its holding on the plain meaning of Section 330(a)(1) which explicitly authorizes
    the award of compensation to three types of people: trustees, examiners, and
    professionals employed under§ 327. 11 U.S.C. § 330(a)(1). Upon the conversion of a
    Chapter 11 case to a Chapter 7 case, Debtor loses his status as a debtor-in-possession
    ("DIP") and all trustee powers held as the DIP including the power to employ
    professionals under§ 330(a)(1). See In re Mullendore, 517 B.R. at 237-38. Debtor's two
    attorneys are not entitled to payment for their services to Trustee post-conversion
    because they were not employed by Trustee as required under § 327.

    Second, Hinze provided no value for the cash collateral services. The court disapproved
    his first three efforts, and finally only approved use of cash collateral on a temporary
    basis. The court has reduced these fees since they are not of benefit to the estate as
    reflected on Appendix 2 in the amount of $6,490. Due to Hinze's and the CRO's inability
    to properly analyze and negotiate the BofA lien, Trustee had to provide this service in
    the Chapter 7, which means there was duplication of fees.

    The cash collateral problems were also not inconsequential. Hinze and the CRO
    permitted the "unauthorized use of cash collateral substantially harmful to one or more
    creditors." See, e.g., In re Bowers Inv. Co., LLC, 553 B.R. 762, 773 (Bankr. D. Alaska
    2016) (debtor's failure to account for use of cash collateral supported a finding for cause
    under§ 1112(b)(4)(D)); In re Premier Golf Props., LP, 564 B.R. 710, 726 (Bankr. S.D.
    Cal. 2016) (debtor's sale of assets outside the ordinary course of business and use of
    the proceeds without court authorization constituted cause under§ 1112(b)(4)(D)). This
    was done through payments to Simpson in excess of the temporary budget. Only



                                          EXHIBIT "A"
Case 17-06078-MM7        Filed 04/29/20     Entered 04/29/20 10:13:42        Doc 406     Pg. 9 of 23


   Case 17-06078-MM7       Filed 12/04/18   Entered 12/04/18 16:00:34      Doc 288    Pg. 6 of 20

    Page6
    DEBTOR: CORE SUPPLEMENT TECHNOLOGY, INC.                          CASE NO: 17-06078-MM11




    $65,000 monthly for "outsourcing" was approved by the court on January 29, 2018. See
    Mot. Or. Authorizing Cash Collateral, Ex. B., Oct. 12, 2017, Doc. 9-2; Or. Grant Cash
    Collateral Stip., Jan. 27, 2018, Doc. 110, pg. 2, yet Debtor paid Simpson $138,378.12
    for outsourcing in November as well as $131,784.22 for outsourcing in December and
    $142,541.93 for outsourcing in January. Because of the harm to the estate and the
    ineffectiveness of the services, the reduction of $6,490 fees in the cash collateral
    category as reflected in Appendix 2 is appropriate.

    Third, the court is compelled to reduce the fees of $1,677 by $1,000 for corporate
    governance matters which were to be provided by Melissa Bustarde to avoid
    duplication. This is also reflected in Appendix 2.

    Fourth, Hinze's case administration improperly lumped together services that were not
    compensable since they were not of benefit to the estate; such as the asset distribution,
    cash collateral, and corporate governance. The court has disallowed these fees under
    the case administration section since it would have disallowed them if they were sought
    under the proper section. Together with the $7,700 reduction for post-conversion
    services, the total of this reduction per Appendix 4 is $16,252.50.

    The total fees to be awarded to Hinze is $49,005 as reflected on Appendix 2. Expenses
    will be allowed in full as prayed for. Again, no fees or costs will be allowed for payment
    until the pro-rata distribution to Chapter 11 administrative expenses can be determined.



    Conclusion

    S&T is entitled to an interim award of 80% of fees and costs at this time. Although fees
    and costs will be awarded to FR and Hinze as set forth in this ruling, no fees or costs
    are allowed for payment until a further order of this court.




                                          EXHIBIT "A"
Case 17-06078-MM7         Filed 04/29/20      Entered 04/29/20 10:13:42     Doc 406       Pg. 10 of
                                                23

  Case 17-06078-MM7         Filed 12/04/18   Entered 12/04/18 16:00:34    Doc 288    Pg. 7 of 20




                                             Appendix 1

                                  In re Core Supplement Technology

                             Unpaid Chapter 11 Expense Reimbursements

                     Name                                        Amount

    Alkemist Laboratories                                                              500.00
    Ally                                                                             1,442.07
    Aramark                                                                          2,847.36
    Ascentium Capital                                                                5,001.60
    AT&T                                                                               458.94
    AT&T Mobility                                                                       45.11
    Bank of America
    Business Copier Solutions                                                           89.28
    Berlin Packaqinq LLC                                                             2,273.92
    Berlin Packaging LLC                                                            12,520.89
    Batory Foods                                                                           .17
    California Choice                                                                5,243.01
    City of Oceanside                                                                3,181.72
    City of Oceanside                                                                7,205.05
    Corporate Recovery Associates LLC                                               51,600.00
    Cox Business                                                                       850.00
    Covance Laboratories, Inc.                                                          63.30
    Data Resolution                                                                  1,365.00
    Dvad Labs                                                                        1,910.00
    Eurofins Scientific Inc.                                                           527.00
    Fed Ex                                                                           2,621.12
    Fed Ex Freight                                                                   9,045.91
    Financial Pacific Leasinq                                                       21,246.40
    George Nutting Company, Inc.                                                       442.00
    Holms Landscape Company                                                          1,803.64
    JJJ Enterprises                                                                    105.00
    Kelly Services                                                                     223.51
    Konica Minolta                                                                     208.33
    LCA Bank Corporation                                                            11,111.32
    Logistics Fox                                                                    1,846.99
    Marlin Business Bank                                                             6,416.86
    Marlin Business Bank
    MJB Freiqht Svstems, Inc.                                                        1,604.52
    Micro Quality Labs, Inc.                                                         7,145.00
    Markem-lmage Coro.                                                                 171.50
    National Measures Airlite Plastics                                               1,484.00
    Ready Refresh bv Nestle                                                            174.53
    Ontario Refrigeration                                                              665.00
    Pacific IP                                                                       1,118.00
    Package All Corp.                                                                   23.78
    Principal Group                                                                  1,210.83
    RS Hughes Co., Inc.                                                                 20.19
    SDG&E                                                                              154.01
    Fed Ex Corporate Services                                                        1,108.00
    Thermo Fisher Scientific                                                         1,127.52
    Thermo Electron North America LLC                                                  665.39




                                          EXHIBIT "A"
Case 17-06078-MM7          Filed 04/29/20      Entered 04/29/20 10:13:42    Doc 406        Pg. 11 of
                                                 23

  Case 17-06078-MM7         Filed 12/04/18    Entered 12/04/18 16:00:34   Doc 288     Pg. 8 of 20




    United Fire Group                                                                   820.00
    Unifirst                                                                          2,221.28
    UPS                                                                                 361.42
    Wade Prescott, Chip Prescott, Bonnie                                              3,716.00
    Prescott & Rena Patnode ($33,716 less
    dep of $30,000)
    Rancho California Center LP (44,843.90                                           22,112.95
    less dep of $22,730.95)
    Corporate Recovery Associates LLC                                                20,000.00

    Total                                                                           218,099.42




                                             EXHIBIT "A"
Case 17-06078-MM7             Filed 04/29/20         Entered 04/29/20 10:13:42                 Doc 406        Pg. 12 of
                                                       23

  Case 17-06078-MM7            Filed 12/04/18        Entered 12/04/18 16:00:34            Doc 288       Pg. 9 of 20




                                                    Appendix 2

                                     Summary of Fee Reductions for Hinze

   Asset analysis and Recovery                                                  $1,732.50
   Asset Disposition 1                                                          $0.00
   Assumption and Rejection of Leases
    and Contracts                                                              $4,180.00
   Avoidance Action Analysis                                                   $0.00
   Budgeting of Case                                                           $0.00
   Business Operations                                                         $0.00
   Case Administration 2                                                       $23,402.50
                                                                        ($39,655 - 16,252.50)
   Claims Administration and
    Objections                                                                  $3,052.50
   Corporate Governance and
    Board Matters3                                                              $677.50
   Employee Benefits and Pensions                                               $2,420.00
   Employment and Fee Applications 4                                            $13,540.00
   Employment and Fee Applications
    Objections                                                                  $0.00
   Financing and Cash Collateral 5                                              $0.00
   Meetings and Communications
    with creditors                                                              $0.00
   Real Estate                                                                  $0.00

   Totals                                                                       $49,005.00




   1
     Eliminated as per UST Stipulation.
   2
     Reduction from $39,655 due to inclusion of services for asset disposition, cash collateral and corporate
   governance.
   3
     Reduction of $1,000 due to unnecessary duplication of corporate governance services with Melissa Bustarde.
   4
     Reduced per UST Stipulation.
   5
     Reduced from $6,490 to $0 for the reasons provided in the tentative ruling.




                                                 EXHIBIT "A"
Case 17-06078-MM7         Filed 04/29/20       Entered 04/29/20 10:13:42         Doc 406       Pg. 13 of
                                                 23

   Case 17-06078-MM7        Filed 12/04/18     Entered 12/04/18 16:00:34       Doc 288      Pg. 10 of
                                                  20



                                             APPENDIX 3

   FEE REDUCTIONS FOR FR BASED ON WORK OUTSIDE THE SCOPE OF EMPLOYMENT SUCH AS
    ORDER TO SHOW CAUSE, LEASE REJECTION AND DUPLICATION OF EFFORTS WITH HINZE

                          For professional services rendered through 8/31/18

    3/11/18    Kurth        SA     TELEPHONE CONFERENCE                0.0        No charge
                                   WITH R.FEFFERMAN (M.
                                   YOUNG, BUYERS COUNSEL)
                                   AND J. O'DEA RE PENDING
                                   SALE, ISSUES, PATH
                                   FORWARD
    3/12/18    Kurth        SA     REVIEW OF ORDER TO SHOW             0.5        325.00
                                   CAUSE RE DISMISSAL OR
                                   CONVERSION TO CHAPTER 7
                                   #177
    3/13/18    Kurth        SA     TELEPHONE CONFERENCE                0.3        195.00
                                   WITH S.HEINZ TO
                                   COORDINATE M&A ACTIVITY
                                   AND AVOID DUPLICATION OF
                                   EFFORT
    03/14/18   Kurth        SA     Exchange correspondence with        0.4        260.00
                                   S. Hinze re: background
                                   information and questions
                                   regarding renegotiation of sale
                                   agreement
    03/14/18   Kurth        SA     Exchange correspondence with        0.1        65.00
                                   S. Heinz to coordinate regarding
                                   rejection of real estate leases
    03/15/18   Bird         SA     DRAFTING IN SUPPORT OF              4.7        2,021.00
                                   SHOW CAUSE ORDER
                                   RESPONSE WITH ISSUES
                                   OVERLAPPING SALES
                                   MOTION
    03/15/18   Desantis     SA     RESEARCH RE CASE LAW IN             2.5        900.00
                                   SUPPORT OF RESPONSE TO
                                   ORDER TO SHOW CAUSE
    03/15/18   Desantis     SA     Prepare response to order to        1.8        648.00
                                   show cause
    03/15/18   Kurth        SA     Confer with K Desantis re           0.4        260.00
                                   preparation of response to OSC
    03/15/18   Kurth        SA     Exchange correspondence with        0.2        130.00
                                   S Hinze re sale issues with
                                   respect to Berlin equipment
                                   (various)
    03/15/18   Kurth        SA     Exchange correspondence with        0.1        65.00
                                   S Hinze receipt of buyers deposit
    03/15/18   Kurth        SA     Exchange correspondence with        0.2         130.00
                                   S Hinze to coordinate filings
    03/15/18   Kurth        SA     Exchange correspondence with        0.6         390.00
                                   J. O'Dea and S Heinz re
                                   customer concerns J. O'Dea
                                   regarding status of orders and
                                   resolution of same pending sale




                                           EXHIBIT "A"
Case 17-06078-MM7         Filed 04/29/20     Entered 04/29/20 10:13:42         Doc 406       Pg. 14 of
                                               23

   Case 17-06078-MM7       Filed 12/04/18     Entered 12/04/18 16:00:34      Doc 288      Pg. 11 of
                                                 20



    03/15/18   Manning     SA    Correspondence with m Kurth, S        0.4      162.00
                                 Hinze re Berlin Joinder to sale
                                 motion
    03/16/18   Bird        SA    Final edits to response to show       1.7      731.00
                                 cause
    03/16/18   Desantis    SA    Continued preparation of              1.2      432.00
                                 response to order to show cause
    03/16/18   Manning     SA    Review proposed cash collateral       1.1      445.50
                                 stipulation
    03/19/18   Desantis    SA    Review order to show cause to         0.7      252.00
                                 determine outstanding questions
                                 to court and answers to
                                 questions
    03/19/18   Manning     SA    Correspondence with S Hinze, K        0.2      81.00
                                 Desantis re procedural
                                 compliance of proposed orders
    03/20/18   Kurth       SA    Exchange e mail                       0.1      65.00
                                 correspondence with S Heinz
                                 and R Feferman / J O'Dea re
                                 updated reporting re 826 report/
                                 information regarding value of
                                 subsidiary interests to be sold
    03/20/18   Kurth       SA    Prepare correspondence to S           0.1      65.00
                                 Heinz and R Feferman re
                                 proposed stay relief
    03/20/18   Kurth       SA    Review correspondence from S          0.1      65.00
                                 Heinz re February Mor
                                 submission in response to court's
                                 tentative sale concerns
    03/20/18   Manning     SA    Correspond with S Hinze, M.           0.1      40.50
                                  Kurth re 826 report
    03/21/18   Kurth       SA    Review and respond to email           0.1      65.00
                                 from S Heinz re treatment of
                                 Marlin security interest - possibly
                                  unperfected
    03/21/18   Manning     SA     Format amended liquidation           0.4       162.00
                                 analysis and forward to S Hinze
                                 for filing
    03/21/18   Manning     SA     Confer with S Hinze re creditor      0.2      81.00
                                  Marlin perfection issues
    03/22/18   Kurth       SA    Telephone conference with R           0.0       No charge
                                  Feferman re payroll liability
                                  issues and cash collateral
                                  budget
    03/22/18   Kurth       SA     Confer with M Manning re sale        0.3       195.00
                                  order and open issues re
                                  Simpson/Core transaction and
                                  rejection of leases, equipment
    03/22/18   Manning     SA     Confer with S Hinze r motion to      0.2       81.00
                                  reject executory leases
    03/22/18   Manning     SA     Confer with M Kurth re open          0.3       121.50
                                  issues with respect to Simpson
                                  transaction and rejection of
                                  leases




                                         EXHIBIT "A"
Case 17-06078-MM7        Filed 04/29/20      Entered 04/29/20 10:13:42         Doc 406       Pg. 15 of
                                               23

   Case 17-06078-MM7      Filed 12/04/18     Entered 12/04/18 16:00:34       Doc 288      Pg. 12 of
                                                20



    03/26/18   Kurth      SA    Telephone conference with S            0.5      325.00
                                Heinz and (Partial participation)
                                M. Mannino re sale closinq
    03/26/18   Kurth      SA    Exchange e-mail                        0.2      130.00
                                correspondence with S Heinz, M.
                                Manning, R Feferman re APA
                                order
    03/26/18   Kurth      SA    Review draft of Berlin stay relief     0.3      195.00
                                stipulation and provide
                                comments to S Heinz
    03/26/18   Kurth      SA    Telephone conference with S            0.3      195.00
                                Heinz and M Manning re
                                rejection of leases/executory
                                contracts
    03/28/18   Kurth      SA    Exchange e-mail                        0.2      130.00
                                correspondence with S Heinz re
                                lease rejection motion and
                                rejection procedures in support
                                of further liquidation sales
    03/28/18   Kurth      SA    Prepare correspondence to R            0.1      65.00
                                Feferman re rejection of
                                contracts/leases in support of
                                further liquidation sales
    03/29/18   Baddon     SA    Research and analyze state and         0.0      No charge
                                federal case law re personal
                                liability for directors and officers
                                for unpaid wages when company
                                is in bankruptcy
    03/29/18   Kurth      SA    Telephone conference with S            0.3       195.00
                                Heinz re rejection motion and
                                procedures
    03/29/18   Kurth      SA    Review Berlin stay relief              0.3       195.00
                                stipulation and provide
                                comments to T Fawkes and S
                                Heinz, R Feferman
    03/29/18   Kurth      SA    Prepare for OSC hearing and            0.5       325.00
                                report re sale closinq
    03/28/18   Manning    SA    Prepare for and participate in         1.7      688.50
                                telephonic status conference
                                with court

    Total                                                                        10,877.00




                                         EXHIBIT "A"
Case 17-06078-MM7        Filed 04/29/20          Entered 04/29/20 10:13:42     Doc 406         Pg. 16 of
                                                   23

   Case 17-06078-MM7        Filed 12/04/18       Entered 12/04/18 16:00:34   Doc 288     Pg. 13 of
                                                    20



                                              APPENDIX4

   REDUCTION IN HINZE FEES FOR ADMINSTRATIVE TASKS THAT WERE MISCATEGORIZED AND
     SHOULD HAVE BEEN INCLUDED IN THE SALE, EMPLOYMENT OF BUSTARDE, OR CASH
   COLLATERAL CATEGORIES AS TO WHICH FEES ARE NOT AWARDED, OR WHICH ARE POST-
           CONVERSION SERVICES FOR WHICH COMPENSATION IS NOT ALLOWED

                                        CASE ADMINISTRATION

    SCH   10/5/17    Email to Mr. O'Dea re use of          .2                275.00    55.00
                     cash collateral
    SCH   10/10/17   Email to bank counsel re              .1                275.00    27.50
                     proposed budget for use of cash
                     collateral to make oavroll
    SCH   10/18/17   Email reply to counsel for Bank       .1                275.00    27.50
                     of America re order shortening
                     time
    SCH   11/1/17    Email to attorney Bustarde re         .1                275.00    27.50
                     compensation received from
                     Core
    SCH   11/2/17    Email to attorney Bustarde re         .1                275.00    27.50
                     prepetition earnings
    SCH   11/9/17    Email to attorney Bustarde in         .5                275.00    137.50
                     litiQation pendinQ aQainst debtor
    SCH   11/13/17   Email to counsel for US Trustee       .1                275.00    27.50
                     follow up re Bank of America,
                     secured claims and financing
                     statements (UCC1 forms)
    SCH   11/14/17   Transfer to counsel for US            .7                275.00    192.50
                     Trustee; correspondence to Mr.
                     Ortiz
    SCH   11/29/17   Prepare for status conference         3.2               275.00    880.00
                     and hearing on cash collateral
                     stipulation; meet with client prior
                     to hearing; appearance at case
                     management conference and
                     hearing on cash collateral
                     petition
    SCH   12/4/17    Telephone call from Mr. Odea;         .7                275.00    192.50
                     receive and review letter from
                     counsel for Bank of America;
                     telephone call with Mr. Odea and
                      Ms. Bustard; email to
                      joe@coresugglementtech.com re
                      letter from Bank of America
                      counsel
    SCH   12/4/17     Email to                             .1                275.00    27.50
                      oe@coresugglementtech.com re
                      letter from Bank of America
                      counsel
    SCH   12/12/17    Email to                             .2                275.00    55.00
                      joe@coresugglementtech.com,
                      kath~@coresu gglementtech. com
                      re preparation of cash collateral
                      reconciliation report due Dec 18




                                             EXHIBIT "A"
Case 17-06078-MM7        Filed 04/29/20         Entered 04/29/20 10:13:42     Doc 406         Pg. 17 of
                                                  23

   Case 17-06078-MM7        Filed 12/04/18      Entered 12/04/18 16:00:34   Doc 288     Pg. 14 of
                                                   20



    SCH   12/13/17   Review documents delivered by        .3                275.00    82.50
                     client: email to
                     kathy@.co resu 1212lementtech. com
                     re Bank of America account
    SCH   12/18/17   Review and complete reply to         .5                275.00    137.50
                     opposition to first day motion
    SCH   12/20/17   Prepare for and appear at cash       4.50              275.00    1,237.50
                     collateral hearing: status
                     conference and hearing on
                     Melissa Bustarde application to
                     be employed
    SCH   12/27/17   Email to                             .1                275.00    27.50
                     bustarde@mayfieldbustarde.com
                     re payment from Core
    SCH   1/4/18     Telephone call from Mr.              .5                275.00    137.50
                     Feferman re cash flow,
                     marketing, sales protocols and
                     comfort motion re current status
                     of use of inventory
    SCH   1/8/18     Email to                             .1                275.00    27.50
                     hawkins@.sullivanhill.com re core
                     has anyone spoken to bank
                     counsel in the last few days
    SCH   1/11/18    Email to Arhim@.hrhlaw.com re        .2                275.00    55.00
                     Core Supplement - cash
                     collateral status
    SCH   1/11/18    Email to Arhim@.hrhlaw.com re        .1                275.00    27.50
                     Core Supplement - cash
                     collateral status
    SCH   1/12/18    Telephone call to Attorney Rhim      .3                275.00    82.50
                     re hearings set for January write
                     off per; email to
                     Arhim@.hrhlaw.com re Core
                     Supplement - cash collateral
                     hearing
    SCH   1/12/18    Telephone call to Mr. Robinson,      .1                275.00    27.50
                     left message re continuing three
                     hearings on calendar; email to
                     David. a. ortiz@.usdoj.gov,
                     arhim@.hrhlaw.com re Core
                     Supplement - cash collateral
                     hearinq
    SCH   1/12/18    Email to arhim@.hrhlaw.com,          .1                275.00    27.50
                     David.a.ortiz@.usdoj.gov re Core
                     Supplement - cash collateral
                     hearing
    SCH   1/12/18    Email to                             .1                275.00    27.50
                     David. a.ortiz@.usdoj.gov,
                     arhim@.hrhlaw.com re Core
                     Supplement - cash collateral
                     hearing
    SCH   1/15/18    Email to arhim@.hrhlaw.com,          .1                275.00    27.50
                     David.a.ortiz@.usdoj.gov re Core
                     Supplement - cash collateral
                     hearinq




                                            EXHIBIT "A"
Case 17-06078-MM7       Filed 04/29/20         Entered 04/29/20 10:13:42      Doc 406         Pg. 18 of
                                                 23

   Case 17-06078-MM7       Filed 12/04/18       Entered 12/04/18 16:00:34   Doc 288     Pg. 15 of
                                                   20



    SCH   1/16/18   Email to arhim@hrhlaw.com,           .1                 275.00    27.50
                    David.a.ortiz@usdoj.gov re Core
                    Supplement - cash collateral
                    hearing
    SCH   1/16/18   Email to arhim@hrhlaw.com re         .1                 275.00    27.50
                    Core Supplement - cash
                    collateral hearinq
    SCH   1/16/18   Email to arhim@hrhlaw.com re         .1                 275.00    27.50
                    Core Supplement - cash
                    collateral hearing
    SCH   1/17/18   Review email to Mr. Ortiz and        .2                 275.00    55.00
                    Attorney Rhim; respond - email
                    to David.a.ortiz@usdoj.gov,
                    arhim@hrhlaw.comre Core
                    status report
    SCH   1/26/18   Receive email from Mr.               .2                 275.00    55.00
                    Feferman re confirmation over
                    which expenses that may be
                    paid under Judge Mann's
                    temporary cash collateral use
                    order; email to
                    richard@crareocove[Y.com re
                    outstanding payments in
                    response
    SCH   2/5/18    Email to                             .1                 275.00    27.50
                    richard@crarecovery.com re
                    Core lists 1) leased equipment;
                    2) owned equipment
    SCH   2/5/18    Email to                             .1                 275.00    27.50
                    kathy@coresu1212lementtech.com
                    re Ally loan
    SCH   2/12/18   Email to                             .2                 275.00    55.00
                    David. a.ortiz@usdoj.gov,
                    arhim@hrhlaw.com re extension
                    of time to file
    SCH   2/12/18   Email to                             .1                 275.00    27.50
                    David. a. ortiz@usdoj.gov,
                    arhim@hrhlaw.com re extension
                    of time to file
    SCH   2/12/18   Email to                             .1                 275.00    27.50
                    David. a.ortiz@usdoj.gov,
                    arhim@hrhlaw.com re proposed
                    stipulation
    SCH   2/12/18    Email to                            .1                 275.00    27.50
                     David. a. ortiz@usdoj.gov,
                    arhim@hrhlaw.com re proposed
                    stipulation
    SCH   3/1/18    Telephone call with Mr.              .5                 275.00    137.50
                     Feferman re distribution analysis
                     and additional facts to be
                     presented to court with forecast
                     distribution charts
    SCH   3/1/18     Email to                            .1                 275.00    27.50
                     richard@crarecovery.com re
                     draft declaration




                                           EXHIBIT "A"
Case 17-06078-MM7        Filed 04/29/20         Entered 04/29/20 10:13:42     Doc 406         Pg. 19 of
                                                  23

   Case 17-06078-MM7        Filed 12/04/18      Entered 12/04/18 16:00:34   Doc 288     Pg. 16 of
                                                   20



    SCH   3/1/18     Email to                             .1                275.00    27.50
                     richard@crarecover~t'.- com re
                     correct declaration
    SCH   3/3/18     Telephone calls from Mr.             .24               275.00    660.00
                     Feferman re declarations and
                     lien priorities; draft points and
                     authorities
    SCH   3/20/18    Email to                             .1                275.00    27.50
                     mkurth@foxrothschild.com,
                     mmanniing@foxrothschild.com,
                     richard@crarecovery.com,
                     joe@coresu1212lementtech.com re
                     FW: 17-06078-MM11 report
    SCH   12/19/17   Prepare service list for             3.8               275.00    1,045.00
                     amendment; prepare notice of
                     amendment; telephone calls with
                     client re director meeting:
                     telephone call from client re sale
                     process; receive and review
                     email re cash collateral
                     reconciliation; file and serve
                     amendment and notice of
                     amendment
    SCH   2/8/18     Email to arhim@hrhlaw.com re         .1                275.00    27.50
                     BofA position re hearinos 2/8/18
    SCH   3/15/18    Review returned mail; check          .4                275.00    110.00
                     addresses against websites and
                     the Secy of State of CA,
                     Arkansas and Illinois; Confirm
                     all addresses as current
                     addresses for registered agents
                     for service of process
    SCH   3/20/18    Email to                             .1                275.00    27.50
                     mmanning@foxrothschild.com re
                     filings for this eveninQ
    SCH   3/20/18     Email to                            .1                275.00    27.50
                     mkurth@foxrothschild.com,
                     richard@crarecovery.com re two
                     tentative filings
    SCH   3/20/18    Email to                             .1                275.00    27.50
                     mkurth@foxrothschild.com,
                     mmanning@foxrothschild.com re
                     proposed joinder
    SCH   3/20/18    Prepare draft joinder of Berlin in   .5                275.00    137.50
                      motion to sell
    SCH   3/20/18     Email to                            .1                275.00    27.50
                     manning@foxrothschild.com re
                     [ext] re declaration of service
    SCH   3/20/18     Email to                            .1                275.00    27.50
                      manning@foxrothschild.com re
                      [ext] re declaration of service
    SCH   3/20/18     Review documents from Attorney      .5                275.00    137.50
                      Manning; draft proof of service
                      by Fed Ex and assemble; email




                                            EXHIBIT "A"
Case 17-06078-MM7       Filed 04/29/20        Entered 04/29/20 10:13:42      Doc 406         Pg. 20 of
                                                23

   Case 17-06078-MM7       Filed 12/04/18      Entered 12/04/18 16:00:34   Doc 288     Pg. 17 of
                                                  20



                    to mmanning@foxrothschild.com
                    re proof of service
    SCH   3/20/18   Email to                            .1                 275.00    27.50
                    mmanning@foxrothschild.om re
                    proof of service
    SCH   3/20/18   Email to                            .1                 275.00    27.50
                    mmanning@foxrothschild.com re
                    proof of service
    SCH   3/20/18   Email to                            .1                 275.00    27.50
                    mmanning@foxrothschild.com re
                    [ext] re proof of service
    SCH   3/20/18   Email to                            .1                 275.00    27.50
                    mmanning@foxrothschild.com re
                    fextl re proof of service
    SCH   3/20/18   Email to                            .1                 275.00    27.50
                    mkurth@foxrothschild.com,
                    mmanning@foxrothschild.com,
                    richard@crarecover){.Com re FW:
                     17-06078-MM11 proof of service
                    Fed Ext
    SCH   3/20/18   Email to                            .1                 275.00    27.50
                    mkurth@foxrothschild.com,
                    mmanning@foxrothschild.com,
                    richard@crarecover){.Com re FW:
                     17-06078-MM 11 proof of service
    SCH   3/20/18   Email to                            .2                 275.00    55.00
                    mmanning@foxrothschild.com,
                     mkurth@foxrothschild.com,
                     richard@crarecover){.COm re FW:
                     17-06078-MM11 report 826
                    period report
    SCH   3/20/18    Email to                           .1                 275.00    27.50
                     mmanning@foxrothschild.com,
                     mkurth@foxrothschild.com,
                     richard@crarecover~.com re
                     [ext] FW: 17-06078-MM11 notice
                     (miscellaneous)
    SCH   3/20/18    Email to                           .1                 275.00    27.50
                     mkurch@foxrothschild.com,
                     mmanning@foxrothschild.com re
                     stipulation for relief from stav
    SCH   3/21/18    Email to                           .1                 275.00    27.50
                     joe@coresu1212lementtech.com re
                     Life Brands 826 form
    SCH   3/21/18    Email to                           .1                 275.00    27.50
                     mkurch@foxrothschild.com,
                     mmanning@foxrothschild.com,
                     richard@crarecover~.com re In
                     the Office to assist with
                     additional filinq
    SCH   3/21/18    Email to                           .2                 275.00    55.00
                     mkurth@foxrothschild.com,
                     mmanning@foxrothschild.com,
                     richard@crarecoverv.com re




                                          EXHIBIT "A"
Case 17-06078-MM7       Filed 04/29/20          Entered 04/29/20 10:13:42     Doc 406         Pg. 21 of
                                                  23

   Case 17-06078-MM7       Filed 12/04/18       Entered 12/04/18 16:00:34   Doc 288     Pg. 18 of
                                                   20



                    Marlin Loan in revised disbursal
                    analysis
    SCH   3/21/18   Email to                              .1                275.00    27.50
                    joe@coresu1212lementtech.com,
                    Richard@crarecoveQL.com re
                    Address where Bellin's
                    Equipment is located
    SCH   3/21/18   Review comments from attorney         .1                275.00    27.50
                    Kirth; revise draft stipulation for
                    relief from stay; email to
                    tomf@goldmclaw.com,
                    mkurth@foxrothschild.com,
                    mmanning@foxrothschild.com re
                    draft stipulation for relief from
                    stay
    SCH   3/21/18   Email to arhim@hrhlaw.com,            .2                275.00    55.00
                    richard(@crarecovery.com re fw:
                    cash collateral and distribution
                    pro-forma
    SCH   3/21/18   Receive and review proposed           2.5               275.00    687.50
                    cash collateral stipulation; review
                    email from attorney Kirth; review
                    email from Mr. O'Dea; review
                    email from Attorney Manning;
                    revise stipulation for relief from
                    stay
    SCH   3/22/18   Email to                              .1                275.00    27.50
                    mmanning@foxrothschild.com re
                    Core filinqs
    SCH   3/22/18   Email to                              .1                275.00    27.50
                    mmanning@foxrothschild.com re
                    [ext] re Core filings
    SCH   3/22/18   Email to                              .1                275.00    27.50
                    mmanning@foxrothschild.com re
                    [extl re Core filinqs
    SCH   3/22/18    Email to                             .1                275.00    27.50
                    richard@crarecovery.com re
                    Core - Bank of America's
                     security interest
    SCH   3/22/18    Email to                             .1                275.00    27.50    .
                     richard@crarecoveQL.com re
                    Core - Bank of America's
                     security interest
    SCH   3/22/18    Email to                             .1                275.00    27.50
                     richard@crarecoveQL.com re
                     Core - Bank of America's
                     security interest
    SCH   3/23/18    Email to                             .1                275.00    27.50
                     mmanning@foxrothschild.com re
                     formattinq: please rush
    SCH   3/23/18    Email to                             .1                275.00    27.50
                     mmanning@foxrothschild.com,
                     mkurth@foxrothschild.com,
                     richardln)crarecoverv.com re FW:




                                           EXHIBIT "A"
Case 17-06078-MM7       Filed 04/29/20        Entered 04/29/20 10:13:42      Doc 406         Pg. 22 of
                                                23

   Case 17-06078-MM7       Filed 12/04/18      Entered 12/04/18 16:00:34   Doc 288     Pg. 19 of
                                                  20



                    The new documents was
                    uploaded successfullv ...
    SCH   3/26/18   Review email from Attorney          .2                 275.00    55.00
                    Manning; telephone call to court;
                    email to
                    mmanning@foxrothschild.com re
                    Core
    SCH   3/26/18   Email to arhim@hrhlaw.com,          .2                 275.00    55.00
                    David.a.ortiz@usdoj.gov re
                    Simpson re corrected Core sale
                    order
    SCH   3/26/18   Email to arhim@hrhlaw.com,          .1                 275.00    27.50
                    David.a.ortiz@usdoj.gov re
                    Simpson re Core sale order
    SCH   3/26/18   Place corrected order on court      .7                 275.00    192.50
                    template; prepare redline of
                    order on court template
    SCH   3/27/18   Email to                            .1                 275.00    27.50
                    mmanning@foxrothschild.com,
                    arhim@hrhlaw.com,
                    mkurth@foxrothschild.com re
                    [ext] FW: The new document
                    was uploaded successfully ...
    SCH   3/27/18   Email to                            .1                 275.00    27.50
                    mmanning@foxrothschild.com,
                    arhim@hrhlaw.com,
                    mkurth@foxrothschild.com
                    reaooroved order
    SCH   4/1/18    Email to                            .1                 275.00    27.50
                    mkirth@foxrothschild.com,
                    mmanning@foxrothschild.com,
                    richard@crarecoveyr.com re
                    status report
    SCH   4/2/18    Finish and file status report       .3                 275.00    82.50
    SCH   4/2/18    Email to                            .1                 275.00    27.50
                    mmanning@foxrothschild.com re
                    Manning pro hac vice application
    SCH   4/2/18    Receive and review pro hac vice     .3                 275.00    82.50
                    application of Margaret Manning;
                     review ECF manual and
                    determine procedure for filing
    SCH   4/2/18    Email to                            .1                 275.00    27.50
                    mmanning@foxrothschild.com re
                    [ext] re Manning pro hac vice
                    application
    SCH   4/2/18     Email to                           .1                 275.00    27.50
                     mmanning@foxrothschild.com re
                    [ext] re Manning pro hac vice
                     application
    SCH   4/2/18     Email to                           .1                 275.00    27.50
                     mmanning@foxrothschild.com re
                     [ext] Manning pro hac vice
                     application




                                          EXHIBIT "A"
Case 17-06078-MM7         Filed 04/29/20       Entered 04/29/20 10:13:42      Doc 406       Pg. 23 of
                                                 23

   Case 17-06078-MM7        Filed 12/04/18      Entered 12/04/18 16:00:34   Doc 288     Pg. 20 of
                                                   20



    SCH     4/3/18-   (Various separate entries) not                                  7,700.00
            8/9/18    entitled to payment under Lamie
                      decision.

    Total                                                                             16,252.50




                                           EXHIBIT "A"
